                Case 3:21-cr-00010-JD Document 16 Filed 01/19/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 YOOSUN KOH (NYBN 5245220)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7034
 7        FAX: (415) 436-7234
          Yoosun.Koh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 21 CR 0010 JD
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   CHRISTIAN GUARDADO,                              )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On January 7, 2021, defendant Christian Guardado was charged by Indictment with distribution
20 of child pornography, in violation of Title 18, United States Code, Section 2252(a)(2) and (b).

21           This matter came before the Court on January 14, 2021 for a detention hearing. The defendant
22 was present and represented by Erik Babcock. Assistant United States Attorney Yoosun Koh appeared

23 for the government. A United States Pretrial Services Agency Officer was also present at the hearing.

24 Pretrial Services submitted a report that recommended detention based on danger to the community.

25 The government moved for detention, and the defendant opposed. At the hearing, counsel submitted

26 proffers and arguments regarding detention.

27           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
28 the record, the Court finds by clear and convincing evidence that no condition or combination of

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     21 CR 0010 JD
                 Case 3:21-cr-00010-JD Document 16 Filed 01/19/21 Page 2 of 2




 1 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

 2 defendant must be detained pending trial in this matter.

 3          The present order supplements the Court’s findings and order at the detention hearing and serves

 4 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 5 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 6 conclusion: (1) the defendant’s family home is not a suitable release location because that is where the

 7 alleged unlawful conduct, including filming of child pornography videos, occurred; (2) the defendant’s

 8 family members lack moral suasion to ensure the defendant’s compliance with conditions of supervised

 9 release; and (3) although the defendant has no criminal history, the charge against him is significant and

10 the government’s allegations, which include both possession and production of child pornography, are

11 troubling.

12          These finding are made without prejudice to the defendant’s right to seek review of defendant’s

13 detention, or file a motion for reconsideration if circumstances warrant it.

14          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

15          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

16 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

17 sentences or being held in custody pending appeal;

18          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

19 and

20          3.      On order of a court of the United States or on request of an attorney for the government,

21 the person in charge of the corrections facility in which the defendant is confined shall deliver the

22 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

23 court proceeding.

24          IT IS SO ORDERED.

25

26 DATED: January 19, 2021                                       _______________________
                                                                 ________________________
                                                                 HONORABLE ALEX G. TSE
27
                                                                 United States Magistrate Judge
28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     21 CR 0010 JD
